Citation Nr: 0313784	
Decision Date: 06/24/03    Archive Date: 06/30/03

DOCKET NO.  98-00 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left humerus, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from February 1966 to April 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a April 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia, that denied, in pertinent part, the 
veteran's claim for an increased rating on service-connected 
residuals of a fracture of the left humerus.  The veteran has 
perfected a timely appeal of this determination.  A Board 
hearing was held before the undersigned Veterans Law Judge in 
September 1998.

It is noted that, as the time for appealing the denial of the 
veteran's claims for increased ratings on service-connected 
hearing loss, currently evaluated as 10 percent disabling, 
service-connected dislocation of the left hip with chip 
fracture and traumatic arthritis, currently evaluated as 30 
percent disabling, and a service-connected fracture of the 
left medial malleolus, currently evaluated as 10 percent 
disabling, and for an increased (compensable) evaluation on a 
service-connected tracheotomy scar, does not expire until 
April 2004, these issues are not before the Board.

REMAND

The veteran and his representative essentially contend on 
appeal that the veteran's service-connected residuals of a 
fracture of the left humerus are more disabling than 
currently evaluated.

The Board notes that during the pendency of this appeal the 
Veterans Claims Assistance Act of 2000 (hereinafter, 
"VCAA"), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  This liberalizing law is applicable to the 
veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  The VCAA and its implementing regulations 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2002)) essentially eliminate the requirement that a claimant 
submit evidence of a well-grounded claim, and provide that VA 
will make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
38 U.S.C.A. § 5103A (West Supp. 2002); 38 C.F.R. § 3.159(c) 
(2002).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West Supp. 2002); 38 C.F.R. § 3.159(b) 
(2002).

Although it is noted that the RO issued a letter to the 
veteran in February 2003 that discussed the VCAA, this letter 
addressed claims that are not currently in appellate status.  
The Board observes that, to date, neither the veteran nor his 
service representative have been issued any sort of 
notification of the VCAA and the effect that it had on his 
claim.  The Board points out that the veteran's claims folder 
was returned to the Board in April 2003, more than 2 years 
after the VCAA was enacted.  The Board finds that the RO 
should inform the veteran and his representative of the VCAA 
and its duty to notify and duty to assist provisions with 
regard to his claim.

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  The RO should send the veteran and 
his representative a letter explaining 
the VCAA, to include the duty to assist 
and duty to notify provisions contained 
therein.  Among other things, the letter 
should explain, what, if any, information 
(medical or lay evidence) not previously 
provided to the Secretary is necessary to 
substantiate the veteran's claim for an 
increased rating on service-connected 
residuals of a fracture of the left 
humerus, currently evaluated as 20 
percent disabling.  The letter also 
should specifically inform the veteran 
and his representative of which portion 
of the evidence is to be provided by the 
claimant and which part, if any, the RO 
will attempt to obtain on behalf of the 
claimant.

2.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the Veterans Claims Assistance Act of 
2000), the RO should again review the 
veteran's claim.  The RO must provide 
adequate reasons and bases for its 
determinations, addressing all issues and 
concerns that were noted in this REMAND.

3.  If the determination remains adverse 
to the veteran, he and his representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on this 
claim, to include all pertinent evidence 
received since the statement of the case 
(November 1997), and the supplemental 
statement of the case (December 2002), 
and the applicable law and regulations 
governing an increased rating on service-
connected residuals of a fracture of the 
left humerus.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The Board intimates no 
opinion as the ultimate outcome of this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Deborah W. Singleton
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


